Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
a time of flight sensor, in claims 1, 9, and 
stereoscopic image acquisition device, in claims 1, 9.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al (US-PGPUB 2015/0287192) in view of Lee et al, (US-PGPUB 2014/0362179)

In regards to claim 9, Sasaki discloses a device comprising: 
a time of flight sensor configured to generate a distance map of a scene, the 
time of flight sensor being configured to generate a corresponding distance histogram for each acquisition zone of the scene, (see at least: Figs. 6, 10-13, and Par. 0187-0190, the imaging section 200, (time of flight sensor), may include a light source section that emits blue light (blue laser light source 105), and a ranging device (range sensor 214) that receives reflected blue light from the object (see FIG. 6), and the distance information acquisition section 340 may acquire the distance information based on time information 
a stereoscopic image acquisition device configured to acquire two images of the scene at two different viewpoints, (see at least: Para 0154, the imaging section 200 may include a plurality of viewpoints, the image acquisition section 390 may acquire a plurality of captured images that respectively correspond to the plurality of viewpoints),
wherein the device is configured to identify regions of a depth map to be generated from the two images that corresponds to the distance map, (see at least: Fig. 10, Paragraphs 0190, 0201, the stereo image and the range sensor that utilizes the Time-of-Flight method are provided, and the distance information about the surface of tissue is extracted using a red laser, and then accurately calculated using the stereo matching process).
Sasaki does not expressly disclose identifying an out of range region having distances out of an observable range of the stereoscopic image acquisition device, and ST-16-MGE-o632USo2-20-extrapolate distances of the scene from disparities between the two images to generate the depth map while omitting extrapolation of the distances in the out of range region.
However, Lee et al discloses capturing stereoscopic images, and processing the stereoscopic images, (Fig. 1, and Par. 0014, first image FI, and second image SI, and performing synchronization processing), and identifying an out of range region having distances out of an observable range of the stereoscopic image acquisition device, (Par. 0014, an image device 100 is configured to determining an invalid depth information of a depth image according to an embodiment, such that the rectifier 1066 sets gray level invalid areas of the reference image RI, [i.e., identifying an out of range region having distances out of an observable range of the stereoscopic image acquisition device]. Lee et al further discloses the depth engine 108, for generating the first depth image FDI and the second depth map SDI, (invalid region), such that the error determination unit 110 sets the gray level values of the pixels of the invalid areas of the first depth image FDI to be a second predetermined value to generate a second depth image SDI, wherein pixels of the second depth image SDI with the second predetermined value (that is, pixels located on invalid areas of the second depth image SDI) have an invalid depth information, and the second predetermined value can be equal to or different from the first predetermined value, [i.e., extrapolating distances of the scene from disparities between the two images to generate the depth map], where the application unit (not shown in FIG. 1) coupled to the image device 100 can neglect the pixels of the second depth image SDI with the second predetermined value to reduce operation error, [i.e., while omitting extrapolation of the distances in the out of range region])
Sasaki et al and Lee et al are combinable because they are both concerned with depth map generation. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Sasaki et al, to include the rectifier 1066, as though by Lee et al, in order to determine invalid areas of the first and second sensors, (Lee et al, Par. 0014)

In regards to claim 10, the combine teaching Sasaki et al and Lee et al as whole discloses the limitations of the claim 9.


In regards to claim 16, the combine teaching Sasaki et al and Lee et al as whole discloses the limitations of the claim 9.
Furthermore, Sasaki et al discloses wherein the device comprises a camera, a mobile telephone, or a touchscreen tablet, (Sasaki, see at least: Para 0099)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al and Lee et al, as applied to claim 9 above; and further in view of Clynne et al, (US-PGPUB 2017/0328731)
The combine teaching Sasaki et al and Lee et al as whole discloses the limitations of the claim 9.
The combine teaching Sasaki et al and Lee et al as whole does not expressly disclose wherein a maximum distance measurable by the time of flight sensor is greater than a stereoscopic range ceiling value, and wherein a minimum distance measurable by the time of flight sensor is less than a stereoscopic range floor value.
Clynne et al discloses wherein a maximum distance measurable by the time of flight sensor is greater than a stereoscopic range ceiling value, and wherein a minimum distance measurable by the time of flight sensor is less than a stereoscopic range floor value, (see at least: Fig. 3, and Par. 0023, 0028-0029, Calculating distances using the stereoscopic range finding method will cause an increase in increments of measurement as the distance to the target 130 increases, [i.e., maximum distance measurable by the time of flight sensor is greater than a stereoscopic range ceiling value], and as the distance to the target 130 decreases, the increment of measurement decreases, [i.e., minimum distance measurable by the time of flight sensor is less than a stereoscopic range floor value])
Sasaki et al and Lee et al and Clynne et al are combinable because they are all concerned with depth map generation. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Sasaki et al and Lee et al, to include the stereoscopic range finding method, as though by Clynne, in order to perform stereoscopic range determination, (Clynne, Par. 0001).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al and Lee et al, as applied to claim 9 above; and further in view of Dutton et al, (US-PGPUB 2015/0041625)
The combine teaching Sasaki et al and Lee et al as whole discloses the limitations of the claim 9.
The combine teaching Sasaki et al and Lee et al as whole does not expressly disclose wherein the depth map has a resolution that is at least one thousand times greater than a resolution of the distance map measured by time of flight, the resolution of the distance map measured by time of flight being equal to a total number of acquisition zones, wherein the distance map of the scene obtained by time of flight measurements includes from ten to one thousand acquisition zones.

Sasaki et al and Lee et al and Dutton are combinable because they are all concerned with time of flight measurements. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Sasaki et al and Lee et al, to include the clocked delay line time to digital converter (TDC), as though by Dutton, in order to process multiple events in a single measurement cycle, (Dutton, Para 0006).
The combine teaching Sasaki et al, Lee et al, and Dutton as whole does not expressly disclose wherein the depth map has a resolution that is at least one thousand times greater than a resolution of the distance map measured by time of flight.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the resolution that is at least one thousand times greater than a resolution of the distance map measured by time of flight, wherein the distance map includes from ten to one thousand acquisition zones. Applicant has not disclosed that having the resolution that is at least one thousand times greater than a resolution of the distance map measured by time of flight, and wherein the distance map includes from ten to one thousand acquisition zones, provides an advantage, be .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowable over the prior art of record.
Claims 2-8 are allowable in view of their dependency from claim 1.

The prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
	“identify one of the regions of the depth map as being a plane region when the identified region has a substantially planar surface that is substantially perpendicular to a measurement optical axis of the device, assign a constant depth to the plane region of the depth map, and extrapolate distances of the scene from disparities between the two images to generate the depth map while omitting extrapolation of the distances in the region identified as being the plane region”.

The relevant prior art of record, Sasaki et al (US-PGPUB 2015/0287192), discloses a device comprising: a time of flight sensor configured to generate a distance map of a scene, the time of flight sensor being configured to generate a corresponding distance histogram for each acquisition zone of the scene, (see at least: Figs. 6, 10-13, and Par. 0187-0190, the imaging section 200, (time of flight sensor), may include a light source section that emits blue light (blue laser light source 105), and a ranging device (range sensor 214) that receives reflected blue light from the object (see FIG. 6), and the distance information acquisition section 340 may acquire the distance information based on time information about the time from the timing at which the blue light was emitted from the light source section to the timing at which the ranging device received the reflected light. This makes it possible to acquire the distance information using the Time-of-Flight method….); and a stereoscopic image acquisition device configured to acquire two images of the scene at two different viewpoints, (see at least: Para 0154, the imaging section 200 may include a plurality of viewpoints, the image acquisition section 390 may acquire a plurality of captured images that respectively correspond to the plurality of viewpoints); and wherein the device is configured to identify regions of a depth map to be generated from the two images that corresponds to the distance map, (see at least: Fig. 10, Paragraphs 0190, 0201, the stereo image and the range sensor that utilizes the Time-of-Flight method are provided, and the distance information about the surface of tissue is extracted using a red laser, and then accurately calculated using the stereo matching process). However, while disclosing identifying regions of a depth map from the two images that corresponds to the distance map; Sasaki fails to teach or suggest, either alone or in combination with the other cited references, the identifying one of the regions of the depth map as being a plane region when the identified region has a substantially planar surface that is substantially perpendicular to a measurement optical axis of the .

Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 12, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“identifying the out of range region by identifying regions in which the corresponding distance histogram does not include any distance between the stereoscopic range ceiling value and the stereoscopic range floor value”

The relevant prior art of record, Lee et al (US-PGPUB 2014/0362179), discloses an identifying the out of range region having distances out of an observable range of the stereoscopic image acquisition device, (Fig. 1, and Par. 0014, first image FI, and second image SI, and performing synchronization processing), and identifying an out of range region having distances out of an observable range of the stereoscopic image acquisition device, (Par. 0014, an image device 100 is configured to determining an invalid depth information of a depth image according to an embodiment, such that the rectifier 1066 invalid areas of the reference image RI, [i.e., identifying an out of range region having distances out of an observable range of the stereoscopic image acquisition device]). However, while identifying an invalid region, (out of range region), Lee et al fails to teach or suggest, either alone or in combination with the other cited references, the identifying regions in which the corresponding distance histogram does not include any distance between the stereoscopic range ceiling value and the stereoscopic range floor value.

Claim 13 is also in condition for allowance as it depends from claim 12.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        02/24/2021